

117 HR 5320 IH: Financial Crimes Enforcement Network Exchange Improvement Act
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5320IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Mr. Torres of New York introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend title 31, United States Code, to clarify that other relevant private sector entities may participate in the FinCEN Exchange.1.Short titleThis Act may be cited as the Financial Crimes Enforcement Network Exchange Improvement Act. 2.FinCEN ExchangeSection 310(d) of title 31, United States Code, is amended—(1)in paragraph (2), by inserting other relevant private sector entities, after financial institutions,;(2)in paragraph (3)(A)(i)(II), by inserting and other relevant private sector entities after financial institutions; and(3)in paragraph (5)—(A)in subparagraph (A), by inserting or other relevant private sector entity after financial institution; and(B)in subparagraph (B)—(i)by striking Information and inserting the following:(i)Use by financial institutionsInformation; and(ii)by adding at the end the following:(ii)Use by other relevant private sector entitiesInformation received by a relevant private sector entity that is not a financial institution pursuant to this section shall not be used for any purpose other than assisting a financial institution in identifying and reporting on activities that may involve the financing of terrorism, money laundering, proliferation financing, or other financial crimes, or in assisting FinCEN or another agency of the U.S. Government in mitigating the risk of the financing of terrorism, money laundering, proliferation financing, or other criminal activities..